Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/19/2022 has been entered.
As per instant Amendment, Claims 27-37 have been cancelled; new claims 38-48 have been added, but the new claim 39 is cancelled according to the examiner’s amendment below.
Claims 38 and 40-48 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Paul Sharpe (Reg. No. 39,493) on January 26th, 2022.  During the telephone conference, Mr. Paul has agreed and authorized the Examiner to amend claims 38 and 41 and to cancel claim 39. 
Claims
Replacing claims 38-39 and 41 as following:
38. (Currently Amended) A method of simplifying electronic communications between a plurality of selected users, each selected user having at least one electronic identifier, comprising:
selecting a plurality of users for simultaneous contact at a predetermined time from a provided or determined identifier of each selected user;
collating a respective identifier of all selected users;
forming a conferencing bridge where the identifier of each selected user is on said bridge at the predetermined time in advance of contacting selected users without any action by said selected users; 
simultaneously contacting bridged identifiers of all selected users at said predetermined time absent any action by any selected user; 
while maintaining anonymity of the electronic identifier of the selected user; and
precluding contacted nonresponsive selected users from communication with said group unless subsequently authorized after said predetermined time.
39. (Cancelled)		                    
41. (Currently Amended ) The method as set forth in claim 38, wherein said electronic identifier is selected from the group comprising:  .
Response to Arguments
Regarding previously rejected claims 27-37 under 112(b) and 103 rejections, the claims have been cancelled.
Allowable Subject Matter
Claims 38 and 40-48 are allowed 
The following is an examiner’s statement of reasons for allowance: 
As to claims 38 and 40-48, the closest prior arts, Rajagopalan (US 2004/0208303), in view of Dhara (US 8,483,375), in view of King (US 2010/0315483), in view of Rischar (US 2011/0004589); in view of Kavulak (US 8,238,536) and further in view of Richard (2013/0218983), alone or in combination fails to anticipate or render obvious the claim invention.  
Rajagopalan (prior art of record) discloses methods and systems for establishing a computer-enhanced conference call between a plurality of users, including an initiating user. simplifying electronic communications between a plurality of selected users, each selected user having at least one electronic identifier; providing a conferencing platform; selecting a plurality of users for simultaneous contact from a provided or determined identifier of each user using said platform and simultaneously contacting bridged users by said identifier based on a predetermined scheduled time- See the abstract, par. 0015, 0055 and 0097 of Rajagopalan.
Dhara (prior art of record) discloses a systems, methods, and non-transitory computer-readable storage media for scheduling an event to automatically join a user to a conference call. In one aspect, the method includes receiving an invitation for a user to join a conference call, extracting from the invitation a scheduled conference call time, conference call address information, conference call authentication information, and a conference call modality, and scheduling an event to join the user to the conference call via the conference call modality at the scheduled conference call time based on the conference call address information and joins the user to the conference automatically at See the abstract, col. 1; lines 56-59 and col. 2; lines 11-15 of Dhara.
King (prior art of record) discloses automatically initiating a videoconference in a videoconferencing system. Scheduling information may be stored for the videoconference. The scheduling information may indicate that at least one participant wishes to have a videoconference with one or more other participants at a desired time and simultaneously implementing access to said identifier of each selected user of the users in the absence of action from any of said plurality of users- See the abstract and par. 0058 of King.
Rischar (prior art of record) discloses wherein identifying pre-existing users of a platform from selected users and providing a bridge for bridging users of said first platform and said second platform; bridging all users- See claim 2 and par. 0032-0033 of Rischar.
Kavulak (prior art) discloses a system, method, and computer readable medium for redirecting a call via centralized bridges comprises a first conferencing platform, a second conferencing platform and a third conferencing platform, wherein the first conferencing platform dials the second conferencing platform and the third conferencing platform to provide a conference call between the second conferencing platform and the third conferencing platform- See the abstract of Kavulak.
Richard (prior art of record) discloses a method and system for communicating anonymously between two parties until such time that the parties may wish to reveal their identities to each other. This is accomplished by using a portable device that enables See the abstract of Richard.
However, none of Rajagopalan, Dhara, King, Rischar, Kavulak and Richard teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 38.  For example, none of the cited prior art teaches or suggest the steps of forming a conferencing bridge at the predetermined time in advance of contacting selected users without any action by said selected users; simultaneously contacting bridged identifiers of all selected users at said predetermined time absent any action by any selected user; enabling communication between all selected users while maintaining anonymity of the electronic identifier of the selected user; and precluding contacted nonresponsive selected users from communication with said group unless subsequently authorized after said predetermined time. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 40-48 are directly or indirectly dependent upon claim 38 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SANCHIT K SARKER/Examiner, Art Unit 2495